Citation Nr: 1107451	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a digestive disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 2003 to August 2003, and 
from October 2005 to August 2007, with additional service in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2008 and April 2009 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied service connection for tinnitus, bilateral hearing loss 
and a digestive disorder.  The Veteran testified at a hearing 
before the undersigned in June 2010.  At the hearing the Veteran 
submitted additional evidence in support of his claims and waived 
the right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c) (2010).

The claims of entitlement to service connection for hearing loss 
and a digestive disorder are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's tinnitus is the result of noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran claims that he developed tinnitus as a result of 
exposure to mortar and rocket attacks in service. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

The service personnel records show the Veteran's military 
occupational specialty was unit supply specialist.  He served in 
Iraq from March 2006 to July 2007.  He was exposed to rocket and 
mortar attacks during that time.  The Veteran's service medical 
records do not demonstrate treatment for or a diagnosis of 
tinnitus and on post-deployment health assessment in July 2007, 
the Veteran denied ringing in the ears.

On VA audiological examination in October 2007, the Veteran 
reported onset of tinnitus in the right ear since 2007.  The 
examiner noted a history of in-service noise exposure from heavy 
machinery, machine guns, radios, small arms, rockets mortars, and 
track vehicles.  There was no history of occupational or 
recreational noise exposure.  In an addendum report in February 
2008, the examiner noted that the Veteran had a history 
significant for noise exposure in service and none post-service 
discharge.  The examiner reported that she could not provide an 
opinion regarding the etiology of the Veteran's tinnitus without 
resorting to speculation.  

In March 2009, a private audiologist examined the Veteran and 
opined that it was at least as likely as not that the Veteran's 
tinnitus was related to service in the military.  The audiologist 
noted that the Veteran reported onset of tinnitus following his 
return from active duty in Iraq, and although there are no 
definitive tests for subjective complaints of tinnitus, acoustic 
trauma from gunfire and aircraft engine noise in close proximity 
was capable of producing symptoms of tinnitus as described by the 
Veteran.  In July 2009, the private audiologist indicated that 
the Veteran's symptoms of tinnitus were present during testing 
and reiterated his opinion that the Veteran's tinnitus was caused 
by acoustic trauma in service.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159 
(2010).

During service, tinnitus was not affirmatively shown to have been 
present and service connection under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a) is not established based on a chronic 
disability shown during service.

Tinnitus is a condition where lay observation has been found to 
be competent to establish the presence of the disability.  
Charles v. Principi, 16 Vet. App. 370 (2002).

A Veteran is competent to declare that he has symptoms of 
tinnitus.  However, where the determinative issue involves a 
question of a medical nexus or medical causation, a lay assertion 
of medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159 (2010).

Here the competent medical evidence supports the Veteran's claim.  
In March 2009, a private audiologist examined the Veteran and 
opined that it was at least as likely as not that the Veteran's 
tinnitus was related to service in the military.  The audiologist 
based the opinion on the fact that the Veteran's only excessive 
noise exposure occurred during service while stationed in Iraq, 
and the Veteran reported symptoms of tinnitus following his 
service in Iraq.  The audiologist explained that while there are 
no definitive tests for subjective complaints of tinnitus, 
acoustic trauma from gunfire and aircraft engine noise in close 
proximity was capable of producing symptoms of tinnitus as 
described by the Veteran.  The opinion is consistent with the 
circumstances and conditions of the Veteran's service and the 
evidence of record.  The VA examiner's opinion did not provide 
evidence for or against the claim.  Therefore, the private 
audiologist's statement is more persuasive and probative.  As 
service connection may be granted for any disease first diagnosed 
after discharge from service, when all the evidence, including 
that pertinent to service, establishes a link to service, and as 
the competent evidence of record favors the claim, the Board 
finds that service connection for tinnitus is warranted.  38 
C.F.R. § 3.303(d) (2010).

The Board acknowledges that the VA examiner in February 2008 
opined that the relation between tinnitus and noise exposure 
during service could not be resolved without resorting to 
speculation, the Board notes that statements like that from 
physicians are inconclusive as to the origin of a disability, and 
are neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility. Warren v. 
Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 
(1993); Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); 38 C.F.R. § 3.102 (2010) (reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).

Considering the credible testimony provided by the Veteran, and 
the current diagnosis of tinnitus, evidence of in-service 
acoustic trauma, and competent medical evidence that 
etiologically links the Veteran's tinnitus to service, the Board 
finds that the balance of positive and negative evidence is in 
relative equipoise.  Resolving all reasonable doubt in the 
Veteran's favor, the competent and credible medical evidence 
creates a nexus between the Veteran's current tinnitus and active 
service.  Therefore, service connection for tinnitus loss is 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition of 
the claims.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

The Veteran asserts that he developed a digestive disorder during 
his second deployment from October 2005 to August 2007.  He 
stated that symptoms initially manifested in October 2005 while 
stationed at Camp Shelby, Mississippi, and he had remained 
symptomatic since that time.

The service medical records from October 2005 to August 2007 to 
include the post-deployment health assessment in July 2007, show 
complaints of diarrhea and frequent indigestion.  Additionally, 
the Veteran submitted a witness statement from fellow serviceman, 
who stated that at least on six occasions the Veteran was treated 
with diet and medication for gastrointestinal tract complaints.  
Consistent with the Veteran's testimony, that fellow serviceman 
indicated that the Veteran's digestive problems began in October 
2005.

On VA examination in September 2007, the Veteran described his 
digestive problems as abdominal discomfort, bowel movement 
dysfunction, constipation, bloody stools, gas pain, occasional 
vomiting and nausea.  Following an examination of the Veteran, 
the examiner provided an impression of abdominal gas pains with 
recurrent watery and hard bowel movements not otherwise 
specified.  While the Veteran was afforded a VA examination with 
respect to his claim of service connection for a digestive 
disorder, a diagnosis was not provided.  

Post-service treatment records show continued treatment for the 
Veteran's gastrointestinal complaints with no definitive 
findings.  In March 2009, a private clinician found that the 
Veteran's history of gastrointestinal symptoms was compatible 
with mild irritable colon syndrome and opined that the Veteran's 
symptoms had onset in service and this was a service-connected 
issue.  VA treatment records from March to July 2009, contained 
continued complaints and treatment for digestive problems, to 
include a posterior anal fissure.  A private treatment record in 
December 2008, showed treatment for abdominal pain of unclear 
etiology, with a clinical impression of nonspecific, 
nonobstructive bowel gas pattern.  A February 2010 imaging report 
of the Veteran's abdomen revealed no abnormalities.  The 
assessment was abdominal pain.  

The Board acknowledges that service connection for abdominal 
pain, diarrhea, nausea, vomiting and constipation, in itself 
cannot be granted because those are symptoms of disability as 
opposed to a disability in its own right.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do not 
in and of themselves constitute a disability for which service 
connection may be granted).  However, in view of the lay and 
medical evidence suggesting a continuity of gastrointestinal 
problems since service, it remains unclear to the Board whether 
the Veteran's complaints are symptoms of an underlying 
gastrointestinal disability for which service connection may be 
warranted.  Accordingly, the Board finds that remand for a VA 
etiological examination and opinion is necessary to fully and 
fairly assess the merits of the claim.  Based on the Veteran's 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection must be considered under 38 
C.F.R. § 3.317.  Additional development is needed to determine if 
the Veteran's gastrointestinal symptoms are attributable to a 
diagnosed illness, or if the etiology is undetermined, whether it 
is an undiagnosed illness for VA purposes under 38 C.F.R. §§ 
3.317, 3.159 (c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Additionally, at the June 2010 personal hearing, the Veteran 
reported that he was scheduled for a colonoscopy at the Fargo 
VAMC in August 2010.  The most recent medical records associated 
with the claims file for treatment received at the VAMC in Fargo, 
North Dakota, are dated in July 2009.  On remand, all records 
dated since July 2009 should be associated with the claims file.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Finally, an April 2009 rating decision denied the Veteran's claim 
for service connection for hearing loss.  In his June 2009 
substantive appeal, the Veteran expressed disagreement with that 
denial of service connection for hearing loss and an intent to 
appeal that decision.  No special wording is required for a 
notice of disagreement, and the Veteran's statements in his June 
2009 substantive appeal is therefore considered to be a notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  As the 
notice of disagreement is still pending, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all records from the VAMC in Fargo, 
North Dakota, for treatment rendered after 
July 2009.

2.  Issue a statement of the case in response 
to the June 2009 notice of disagreement 
regarding the issue of entitlement to service 
connection for hearing loss, to include 
notification of the need to timely file a 
substantive appeal to perfect an appeal on 
that issue.

3.  Schedule the Veteran for a Gulf War 
examination with regard to his claim for 
service connection for a digestive disorder.  
The examiner must review the claims folder 
and state that the claims folder was reviewed 
in the report.  A complete rationale for all 
conclusions and opinions must be provided.  
Current VA Gulf War Examination Guidelines 
must be followed.  All indicated tests should 
be performed, and all findings reported in 
detail.  Specifically, the VA examiner's 
opinion should address the following:

a)  State whether the Veteran's 
gastrointestinal problems are attributable 
to a known clinical diagnosis, including 
irritable bowel syndrome, or whether those 
problems are manifestations of an 
undiagnosed illness, unattributable to any 
known medical causation.

b)  If any gastrointestinal disorder is 
determined to be attributable to a known 
clinical diagnosis, state whether it is at 
least as likely as not (50 percent 
probability or greater) that the disorder 
was caused or aggravated by the Veteran's 
service or first manifested during the 
Veteran's service.  The examiner must 
consider the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) .  

4.  Then, readjudicate the claim for service 
connection for a digestive disorder, to 
include as due to an undiagnosed illness.  If 
any action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


